EXHIBIT 10.83



SHARE PURCHASE AGREEMENT





            THIS SHARE PURCHASE AGREEMENT (“agreement”) is made and entered into
the 31st day of March, 2005, by and between HOST AMERICA CORPORATION, Seller and
T.E.D. Corporation, Purchaser.



            WITNESSETH:
            WHEREAS, Seller owns and desires to sell, and Purchaser desires to
purchase, all of the issued and outstanding capital shares of the Selectforce,
Inc., (“Selectforce, Inc.”) a Colorado corporation  (the “shares”), in
accordance with and subject to the terms and provisions of this agreement.



            NOW, THEREFORE, in consideration of the mutual agreements contained
in this agreement, and intending to be legally bound, the parties agree as
follows:



            (A)       Purchase and sale of shares



            At the closing (as defined in section (C) of this agreement), Seller
shall sell to Purchaser, all its shares of SelectForce, Inc., a Colorado
Corporation.



            (B)       Purchase price: Closing Adjustment



            (1)       Purchase Price. In consideration for the Purchase, the
Buyer shall pay an amount equal to $2,070,000.00 (the “Purchase Price”) to
Purchaser at the Closing. The Purchase Price shall be allocated as follows: 



            (a)       Cash Consideration. An amount equal to $896,482 in
currently available funds (the “Cash Consideration”) by wire transfer and/or
bank or certified check in accordance with instructions to be provided by the
Seller.



            (b)       Debt Forgiveness. As of the date hereof, SelectForce, Inc.
has loaned Seller the amount of $973,518 (“the Host indebtedness”), which Host
indebtedness is represented by book entry in the financial records of both
Seller and SelectForce. Upon consummation of the Purchase, said Host
indebtedness shall be considered fully paid and any obligation of Seller to
repay such Host indebtedness shall terminate. The parties hereto accept, agree
and acknowledge that Seller has no other indebtedness, obligations or similar
type items of any kind owing to SelectForce.



            (c)        Assumption if Indebtedness. As of the date hereof, Seller
is indebted to SD IRA-FBO Norena P. Walker SEP IRA (the “IRA”) in the amount of
$300,000 (the “Walker Indebtedness”), which Walker indebtedness is represented
by Promissory Note dated December 27, 2002 in the principal amount of $300,000
(the “Note”). In connection with the Purchase, the originally signed Note shall
be delivered to Seller for cancellation and Seller shall issue a



Page 1 of 17

--------------------------------------------------------------------------------

replacement note to the IRA in the amount of $100,000  (the “Replacement Note”),
which Replacement Note shall be in terms, form, substance and content identical
to that of the Note. Upon consummation of the Purchase, said Note shall be
considered fully paid and any obligation of Seller to repay said Note shall be
considered fully paid and any obligation of Seller to repay such Note shall
terminate, except for any accrued but unpaid interest on the Note which shall be
repaid in full with the regularly scheduled interest payment on the Replacement
Note on June 30, 2005.



            (C)       Closing



            The closing of the transaction contemplated by this agreement(the
“closing”) shall take place via exchange by mail after all conditions set forth
in sections (G) and (H) of this agreement have been satisfied or waived as
provided therein, or at such other time, date, or place upon which all parties
shall agree in writing (the “closing date”), but in no event shall the closing
date be later than the 30th day of June, 2005. If the closing shall not take
place on the closing date, which shall in any event be not later than the 30th
day of June, 2005, then the party or parties not at fault shall, in addition to
all other rights and remedies available at law, in equity, or under this
agreement may terminate this agreement. Each party to this agreement covenants
and agrees that it shall use all reasonable efforts to close the transactions
contemplated by this agreement on the closing date, but in no event later than
the 30th day of June, 2005. At the closing, concurrently with the discharge of
the other parties’ respective closing obligations:



            (1)       Seller shall deliver to Purchaser: (a) the certificates
representing the shares, duly endorsed in blank or with shares powers attached
thereto duly signed in blank, free of any notation of any adverse claims,
conveying to Purchaser good and marketable title to the shares, free and clear
of all liens, claims, charges, pledges, rights, and encumbrances of any nature
whatsoever; (b) the resignations of such directors of the corporation as shall
have been designated by Purchaser in accordance with section (G)(4) of this
agreement; (c) certificates from the Secretary of State of Oklahoma and from the
Colorado equivalent certifying that the corporation is in good standing as a
corporation under the laws of Colorado; and (d) all minute books, corporate
seals, and shares transfer records of the corporation; and



            (2)       Purchaser’s closing items



            Purchaser shall deliver to the Seller: (a) properly executed
documents to Seller per the terms set forth herein at paragraph B.



Page 2 of 17

--------------------------------------------------------------------------------

            (D)       Representations and Warranties of the Seller



            The Seller represents and warrants to Purchaser, and acknowledges
that Purchaser relies on such representations and warranties in entering into
and proceeding under this agreement, that (Parties acknowledge that Tammi Didlot
was President and CEO of SelectForce, Inc. prior to the consummation of this
transaction):



            (1)       SelectForce, Inc. is a corporation, duly organized,
validly existing, and in good standing under the laws of Colorado except that
SelectForce, Inc. failed to file its annual report due for 2004. Said filing
will be accomplished within thirty (30) days and Host America Corporation will
pay any penalty or other cost associated with the delinquency. The corporation
has full corporate power and authority to own or hold under lease the properties
it now owns or holds under lease and to carry on the business presently being
conducted by it, and the Seller has power and authority to enter into this
agreement and all other agreements contemplated by this agreement and to
consummate the transactions contemplated hereunder and thereunder.



            (2)       Authorization, execution, and delivery of this agreement
by SelectForce, Inc.



            The execution and delivery by the Seller of this agreement will not
conflict with or constitute a violation, breach, or default under any material
contract, trust agreement, mortgage, indenture, or other agreement or instrument
to which SelectForce, Inc. or Seller is a party or by which either of them is
bound or to which SelectForce, Inc. or any subsidiary or any of the properties
of any of them is subject.



            (3)       Articles of incorporation and bylaws



            Attached as schedule “A” to this agreement are true and correct
copies of the articles of incorporation of SelectForce, Inc., certified by the
Secretary of State of Colorado. Attached as schedule “B” to this agreement are
true and correct copies of the bylaws of the corporation and each subsidiary,
certified by the respective secretaries of the corporation and each subsidiary
to be true and correct copies of the bylaws of the corporation and each
subsidiary.



            (4)       Capitalization



            The authorized capital shares of the corporation consists of common
shares without par value of which 100 shares are authorized and 100 shares are
issued and outstanding (the “common shares”). All of the shares have been
validly issued and are fully paid and nonassessable. Neither  the Seller or the
corporation has any outstanding subscription, option, warrant, call, or
commitment of any character relating to the shares, and the corporation has not
issued any securities exchangeable for or convertible into the shares.



Page 3 of 17

--------------------------------------------------------------------------------

            (5)       Ownership of stocks



            The Seller is the true and lawful owner of the stocks of
SelectForce, Inc. and, as of the date of this agreement and at the closing, has
and will have full right, power, and authority to sell, transfer, and deliver
the shares to Purchaser. The Seller has no knowledge of any adverse claims
affecting his, her, or its stocks or the stocks or the stocks owned by any other
stockholder, and  there are no notations of any security interests, mortgage,
adverse claims, liens, or encumbrances of any nature or description whatsoever.



            (6)       Consents of the corporation



            No provisions of the articles of incorporation or bylaws of the
corporation or any subsidiary or of any contract, trust agreement, mortgage,
indenture, or other agreement or instrument to which the corporation  is a party
or by which it is bound or to which the corporation or any of its properties is
subject requires the consent or authorization of any other person or entity as a
condition precedent to the consummation of the transactions contemplated by this
agreement



            (7)       Accuracy



            No representation or warranty made by the Seller in this agreement
and no statement made by it or on its behalf in any certificate, document,
exhibit, or schedule furnished or to be furnished in connection with the
transactions herein contemplated contains or will contain any untrue statement
of a material fact or omits or will omit to state any material fact necessary to
make such representation or warranty or any such statement not misleading to
Purchaser.



            (E)       Representations and warranties of Purchaser



            Purchaser represents and warrants  to the Seller, and acknowledges
that the Seller relies on such representatives and warranties in entering into
and proceeding under this agreement, that:



            (1)       Authorization, execution, an delivery of this agreement



            This agreement has been duly authorized by Purchaser and has been
duly executed and delivered by Purchaser.



            (2)       T.E.D. Corp. is a corporation, duly organized, validly
existing, and in good standing under the laws of Oklahoma. The corporation has
full corporate power and authority to own or hold under lease the properties it
now owns or holds under lease and to carry on the business presently being
conducted by it, and the Purchase has power and authority to enter into this
agreement and all



Page 4 of 17

--------------------------------------------------------------------------------

other agreements contemplated by this agreement and to consummate the
transactions contemplated hereunder and thereunder.



            (3)       Authorization, execution, and delivery of this agreement
by SelectForce, Inc.



            The execution and delivery by the Purchaser of this agreement will
not conflict with or constitute a violation, breach, or default under any
material contract, trust agreement, mortgage, indenture, or other agreement or
instrument to which T.E.D. Corp. or Purchaser is a party or by which either of
them is bound or to which SelectForce, Inc. or any subsidiary or any of the
properties of any of them is subject.



            (4)       Consents



            No provision of the articles of incorporation or bylaws of Purchaser
or of any material contract, trust agreement, mortgage, indenture, or other
agreement or instrument to which Purchaser is a party or by which it is bound or
to which Purchaser is subject requires the consent or authorization of any other
person or entity as a condition precedent to the consummation of the
transactions contemplated hereby.



            (5)       Articles of incorporation and bylaws



            Attached as schedule “C” to this agreement are true and correct
copies of the articles of incorporation of T.E.D. Corp., certified by the
Secretary of State of Oklahoma.



            (6)       Examination of properties and records



            Purchaser has examined and is familiar with the property, plant,
function, and equipment of the SelectForce, Inc. and its current condition.
Purchaser has received or has examined to its satisfaction all documents
requested by Purchaser and is satisfied with the content thereof.



            (7)       Accuracy



            No representation or warranty made by the Purchaser in this
agreement and no statement made by it or on its behalf in any certificate,
document, exhibit, or schedule furnished or to be furnished in connection with
the transactions herein contemplated contains or will contain any untrue
statement of a material fact or omits or will omit to state any material fact
necessary to make such representation or warranty or any such statement not
misleading to Seller.



Page 5 of 17

--------------------------------------------------------------------------------

            (F)       Circumstances prior to closing



            It being acknowledged that Purchaser’s principal, Tammi Didlot, is
currently in day to day operational control of SelectForce, Inc., from the date
of this agreement until the closing date, Purchaser shall promptly notify the
Seller, upon receipt of actual notice or knowledge of any fact which would make
any representation or warranty contained in this agreement untrue in any
material respect.



            (1)       Obligations of the Seller prior to closing



            From the date of this agreement until the closing date, the Seller
shall use all reasonable efforts to cause the corporation to:



            (a)       Afford Purchaser, its accountants, counsel, and other
representatives free and reasonable access during normal business hours to the
offices, equipment, property, records, files, contracts, agreements, books of
account, minute books, deeds, insurance policies, tax returns, and records and
files of every nature of the corporation and subsidiaries and furnish Purchaser
with all information concerning the business and properties of the corporation
as Purchaser shall reasonably request;



            (b)       Conduct the business of the corporation  in the ordinary
course and in accordance with its historical practices, preserve the business
organization intact, retain substantially as at present its employees, and
preserve the goodwill of its suppliers, customers, and others having business
relations with it;



            (c)        Continue in force all policies of insurance, bonds,
surety contracts, or guaranties set forth in any schedule to this agreement;



            (d)       Except as required by collective bargaining agreements or
in accordance with SelectForce, Inc.’s historical practices, not increase the
rate of compensation, bonus, or any other benefit to any employee without prior
written consent of Purchaser, or grant any salary increases, or enter into any
employment agreement between SelectForce, Inc. and any person providing for the
payment of $12,000.00 or more per year unless the corporation  has the right to
terminate such employment agreement without liability;



            (e)       Not amend the articles of incorporation or bylaws of the
corporation or any subsidiary without the written consent of Purchaser;



            (f)         Not declare or pay any dividends;



            (g)       Not knowingly take any action or omit to take any action
which will result in the material violation by SelectForce, Inc. of any law
applicable to this transaction or cause a material breach by SelectForce, Inc.
of any of the representative and warranties of the corporation and shareholders
set forth in



Page 6 of 17

--------------------------------------------------------------------------------

this agreement or any material lease, agreement, contract or commitment to which
SelectForce, Inc. is a party;



            (h)        Obtain all consents by third parties required to be
obtained by SelectForce, Inc. or by shareholders with respect to its performance
of this agreement and cooperate fully with Purchaser in connection with
Purchaser’s requests of applications for the governmental authorizations, if
any, which are necessary for Purchaser’s ownership and operation of the
corporation’s business following the closing; and



            (i)         Give Purchaser written notification of any changes
taking place after the delivery of any schedules and other schedules or
documents which would have been reflected in such schedules or documents had
such changes occurred prior to the time such documents were first delivered.



            (2)       Obligations of Purchaser prior to closing



            From the date of his agreement until the closing date, Purchaser
shall:



            (a)       Not knowingly take any action or omit to take any action
which will result in the material violation by Purchaser of any law applicable
to this transaction or cause a material breach by Purchaser of any of the
representations and warranties of Purchaser set forth in this agreement; and



            (b)       Use all reasonable efforts to obtain all consents by third
parties and all governmental authorizations, if any, which are necessary for
Purchaser’s ownership and operation of the corporation’s and subsidiaries’
businesses following the closing.



            (G)       Conditions to Purchaser’s obligations



            The obligation of Purchaser to consummate on the closing date the
transactions contemplated by this agreement will be subject to the satisfaction
of each of the following conditions by the time required but no later than on or
prior to the closing date, unless expressly waived by Purchaser:



            (1)       Representations and warranties



            The representations and warranties of the Seller contained in
section D of this agreement shall be true and correct in all material respects
on and as of the closing date as if made on and as of the closing date, except
for changes resulting from the ordinary course of Purchaser’s business or as
contemplated in this agreement.



Page 7 of 17

--------------------------------------------------------------------------------

            (2)       Performance of this agreement



            The Seller shall have performed and observed in all material
respects the covenants, conditions, and obligations as set forth in this
agreement prior to or on the closing date.



            (3)       Litigation



            Except as may have been caused by or because of the actions of Tammi
Didlot, no action or proceeding shall have been instituted or threatened against
the Seller or the corporation which reasonably could have a material and adverse
effect on the business of the corporation; no action or proceeding shall have
been instituted or threatened against any of the parties to this agreement or
instituted or threatened against any parties to this agreement or their director
or officers, before any court or governmental department, agency, or commission
to restrain or prohibit, or to obtain substantial damages in respect of , this
agreement or the consummation of the transactions contemplated hereby; and no
party to this agreement shall have received written notice from any court or
governmental department, agency, or commission of its intention to institute any
action or proceeding to restrain or enjoin or commence any investigation (other
than a routine letter of inquiry) into the consummation of this agreement and
the transactions contemplated hereby or to nullify or render ineffective this
agreement or such transactions if consummated, which in the opinion of Purchaser
would make it inadvisable to consummate such transaction; provided, that in the
event such an investigation is instituted, this agreement may not be abandoned
by Purchaser for a period of 120 days (but consummation hereof shall be delayed
during such period), and may not be abandoned thereafter except upon advice of
counsel that there is a reasonable probability that such and investigation may
result in an action or proceeding of the type described in the second clause of
this paragraph (G)(4).



            (4)       Resignations of directors



            Purchaser shall have receive the written resignations, effective as
of the closing date, of such directors of the corporation as shall have been
designated by Purchaser to the corporation.



            (5)       Delivery of certificates



            The stockholders shall have tendered certificates representing all
of the stock.



            (H)       Conditions of the Seller’s obligations



            The obligation of the Seller to consummate on the closing date the
transactions contemplated by this agreement will be subject to the satisfaction
of each of the following conditions at the time required but no later than on or
prior to the closing date, unless expressly waived by the shareholders’
representative:



Page 8 of 17

--------------------------------------------------------------------------------

            (1)       Representations and warranties



            The representations and warranties of Purchaser contained in section
(E) of this agreement shall be true and correct in all material respects on and
as of the closing date as if made on and as of the closing date, except for
changes resulting from the ordinary course of Purchaser’s business or as
contemplated by this agreement.



            (2)       Performance of this agreement



            Purchaser shall have performed and observed in all material respects
their covenants, conditions, and obligations as set forth in this agreement
prior to or on the closing date.



            (3)       Litigation



            No action or proceeding shall have been instituted against Purchaser
which reasonably could have a material and adverse effect on its businesses; no
action or proceeding shall have been instituted or threatened against any of the
parties to this agreement, before any court or governmental department, agency,
or commission to restrain or prohibit, or to obtain substantial damages in
respect of, this agreement or the consummation of the transactions contemplated
hereby; and neither Purchaser, the corporation, nor shareholders shall have
received written notice from any court or governmental department, agency, or
commission of its intention to institute any action or proceeding to restrain or
enjoin or commence any investigation (other than a routine letter of injury)
into the consummation of this agreement and the transactions contemplated hereby
or to nullify or render ineffective this agreement or such transactions if
consummated, which in the opinion of the corporation and the shareholders’
representative would make it inadvisable to consummate such transactions;
provided that in the event such an investigation is instituted, this agreement
may not be abandoned by the corporation and shareholders for a period of 120
days (but consummation hereof shall be delayed during such period), and may not
be abandoned thereafter, except upon advise of counsel to the Seller that there
is a reasonable probability that such and investigation may result in an action
or proceeding of the type described in the second clause of this section (H)(4).



            (I)         Survival of representatives, warranties, and covenants



            All representatives, warranties, and covenants by any party to this
agreement contained in this agreement or in any certificate or other instrument
delivered by or on behalf of any party pursuant to this agreement shall be
continuous and shall survive the closing date, except that (1) the
representations and warranties set forth in section (D)(6) of this agreement
shall survive in perpetuity; and (2) Purchaser’s covenant set forth in section
(M)(2) of this



Page 9 of 17

--------------------------------------------------------------------------------

agreement shall survive in perpetuity if the transactions contemplated by this
agreement are not consummated.



            (J)        Indemnification





            (1)       Indemnification by Seller



            After the closing date, Seller, shall, as to those representations,
warranties, covenants and agreements which are herein made or agreed to by the
Seller, indemnify in writing and hold harmless Purchaser against and in respect
of:



            (a)       Any damage, deficiency, or cost resulting from any
misrepresentation or breach of warranty of any nonfulfillment of any covenant or
agreement on the part of the Seller under this agreement; and



            (b)       Any claim, action, suit, proceeding, demand, judgement,
assessment, cost, and expense, including reasonable counsel fees, incident to
any of the foregoing.



            Seller shall reimburse Purchaser for any liabilities, damages,
deficiencies, claims, actions, suits, proceedings, demands, judgments,
assessments, cost, and expenses to which this section (J)(1) is related only if
a claim for indemnification is made by Purchaser prior to the fifth anniversary
of the closing date except for claims described in section (I)(1) of this
agreement. Such indemnification shall apply to all claims of any amount made
under this section (J)(1).



            (2)       Indemnification by Purchaser



            After the closing date, Purchaser shall, as to those representations
and warranties, covenants, and agreements which are herein made or agreed to by
Purchaser, indemnify in writing and hold harmless Seller against and in respect
of:



            (a)       Any damage, deficiency, or costs resulting from any
misrepresentation or breach of warranty or any nonfulfillment of any covenant or
agreement on the part of Purchaser under this agreement; and



            (b)       Any claim, action, suit, proceeding, demand, judgement,
assessment, cost, and expense, including reasonable counsel fees, incident to
any of the foregoing.



Page 10 of 17

--------------------------------------------------------------------------------

            Purchaser shall reimburse Seller for any liabilities, damages,
deficiencies, claims, actions, suits, proceedings, demands, judgements,
assessments, costs, and expenses to which this section (J)(2) relates only if a
claim for indemnification is made by Seller prior to the 2nd anniversary date of
the closing, except for claims described in section (I)(2) on this agreement.
Such indemnification shall apply to all claims of nay amount made under this
section (J)(2).



            (3) Indemnification procedure



            A party seeking indemnification (the “indemnitee”) shall use all
reasonable efforts to minimize any liabilities, damages, deficiencies, claims,
judgments, assessments, costs, and expenses (including without limitation taxes
and attorney fees) in respect of which indemnity may be sought under this
agreement. The indemnitee shall give prompt written notice to the party from
whom indemnification is sought (the “indemnitor”) of the assertion of a claim
for indemnification but in no event later than (a) 30 days after service of
process in the event litigation is commenced against the indemnitee by a third
party, or (b) 30 days after the indemnitee becomes aware of circumstances, not
involving the commencement of litigation by a third party, which may give rise
to a claim for indemnification. No such notice of assertion of a claim shall
satisfy the requirements of this section (J)(3) unless it describes in
reasonable detail and in good faith the facts and circumstances upon which the
asserted claim for indemnification is made, to the extent known to Purchaser.
The indemnitee shall consult with the indemnitor with respect to the payment,
settlement, or defense of any claim, action, suit, proceeding, or demand. If any
action or proceeding shall be brought against the indemnitee in connection with
any liability or claim to b indemnified hereunder, the indemnitee shall provide
the indemnitor a period of 30 days to decide whether to defend such liability or
claim. During such period the indemnitee shall take all reasonable steps to
protect the interests of itself and the indemnitor, including the filing of
necessary responsive pleadings, the seeking of emergency relief, or other action
necessary to maintain the status quo, subject to reimbursement form the
indemnitor of its expenses in doing so. If the indemnitor determines that it
shall defend such action or proceeding, the indemnitor shall defend such action
or proceeding at its expense, using counsel selected by any insurance company
insuring against any such claim and undertaking to defend such claim, or by
other counsel selected by the indemnitor and approved by the indemnitee, which
approval shall not be unreasonably withheld or delayed.  The indemnitor shall
keep the indemnitee fully advised at all times as to the status of the defense
and shall consult with the indemnitee prior to settlement of any indemnified
matter. In the event the indemnitee has a claim or claims against any third
party growing out of or connected with the indemnified matter, then upon receipt
of indemnification, the indemnitee shall fully assign to the indemnitor the
entire claim or claims and the indemnitor shall thereupon be subrogated with
respect to such claim or claims of the indemnitee.



Page 11 of 17

--------------------------------------------------------------------------------

            (4)       Tax benefits



            If any liability for taxes with respect to which Purchaser is
entitled to indemnification from the Seller hereunder results from the
disallowance of any claimed deduction or credit, or from the shifting of any
item of income from one taxable period to another taxable period, the amount of
indemnification to which Purchaser is entitled shall be computed after taking
into consideration any resulting tax benefit accruing to Purchaser.



            (K)       Records and further assurances



            From time to time prior to or at the closing, the Seller will
execute all such instruments and will take all such actions as Purchaser, being
advised by counsel, shall reasonably request in connection with carrying out and
effectuating the intent and purpose hereof and all transactions and things
contemplated by this agreement, hereof and all transactions an things
contemplated by this agreement, including, without limitation, the execution and
delivery of any and all confirmatory and other instruments in addition to those
to be delivered on the closing date, and any and all actions which may
reasonably be necessary or desirable to complete the transactions contemplated
hereby. After the closing date, Purchaser shall make available to the
shareholders’ representative on reasonable request such books and records shall
be retained by Purchaser for a period of 10 years; provided, however, that after
3 years any portion of such books and records may be destroyed, in whole or in
part, by Purchaser upon 30 days’ notice to the Seller, unless the Seller shall
object, in which event the Seller shall be given such records in lieu of
destruction thereof.



            (L)       Abandonment of agreement



            This agreement may be terminated at any time prior to the closing
date, by:



            (1)       The mutual consent of Purchaser and the Seller; or



            (2)       The Seller, if any of the conditions provided in section
(H) of this agreement have not been met by the time required and have not been
waived; or



            (3)       The Purchaser, if any of the conditions provided in
section (G) of this agreement have not been met by the time required and have
not been waived.



            (M)      Confidentiality



Page 12 of 17

--------------------------------------------------------------------------------

            (1)       Prior to closing date



            Unless and until the closing of the transactions contemplated by
this agreement shall have occurred, and except as may be otherwise required by
applicable law, the Seller and Purchaser shall cause their employees, agents,
and representatives to, maintain in confidence and not otherwise use
information, documents, and data furnished to them, or to any person or entity
on their behalf.



            (2)       Failure to close



            If the closing of the transactions contemplated by this agreement
does not occur by the 30th day of June, 2005, Purchaser shall return to the
Seller or destroy all written information, documents, and data furnished to
Purchaser or to any person or entity on its behalf and all copies thereof.
Notwithstanding anything else in this agreement to the contrary, in the event
the transactions contemplated by this agreement do not close, Purchaser’s
agreement to maintain in confidence all information received by Purchaser from
the Seller shall continue in perpetuity and none of such information shall be
used by Purchaser, its employees, agents, or representatives in the business
operations of any such person, except to the extent that such information is
elsewhere available to the public or otherwise rightfully obtained without
violation of Purchaser’s covenant of confidentiality contained in this section
(M).



            (3)       Remedies



            Purchaser hereby acknowledges that there may not be an adequate
remedy at law for the breach of this section (M) and that, in addition to any
other remedies available to the Seller injunctive relief may be granted to the
corporation or shareholders for such breach.



            (N)       Covenant Not To Compete



            It being agreed that the goodwill of SelectForce, Inc. is an
essential consideration for the execution of this Share Purchase Agreement by
Purchaser, the Seller and each of the principals and officers of Seller covenant
that it/he/she will not directly or indirectly, individually or as an officer,
director, or agent of any corporation or firm, engage, have an interest in or
permit its/his/her name to be used in connection with the ownership, management,
operation or control of, or be connected in any manner with any employment
screening business that directly or indirectly competes or would directly or
indirectly compete with SelectForce, Inc. as it currently exists and operates in
the state of Oklahoma for a period of two (2) years from and after the date of
Closing. Purchaser hereby acknowledges that there may not be an adequate remedy
at law for the breach of this section (N) and that, in addition to any other
remedies available to the Purchaser injunctive relief may be granted to the
corporation or shareholders for such breach.



Page 13 of 17

--------------------------------------------------------------------------------

            (O)       Notices



            All notices, requests, consents, and other communications hereunder
shall be in writing and shall be mailed by first class, registered, or certified
mail, postage prepaid, or sent via overnight courier service or delivered
personally:





            If to Seller, to:

            Geoffrey Ramsey
            2 Broadway
            Hamden, CT 06518-0297





            If to Purchaser, to:

            Tammi Didlot
            200 NW 66th Street, Suite 972
            Norman, OK 73116



            (P)       Remedies



            The Seller and Purchaser represent and acknowledge that the failure
of any party of carry out his or her obligation to consummate the transactions
contemplated by this agreement on the closing date would cause irreparable
injury to the other parties to this agreement. The Seller and Purchaser
accordingly agree that, in addition to any other remedies available to any
party, any such failure by any party to perform this agreement which constitutes
a breach of the party’s representations, warranties, or covenants contained
herein shall be subject to the remedy of specific performance.



            (Q)       Consent to jurisdiction



            As to disputes between or involving Purchaser, and Seller under this
agreement, each party consents to the jurisdiction of the district court of
Oklahoma County, Oklahoma and waives personal service of any and all process
upon it, and consents that all such service of process may be made by registered
mail, return receipt requested postage prepaid, directed to parties at the
address provided in section (N) of this agreement, and service so made shall be
deemed to be completed three days after the same shall have been posted as
aforesaid. Seller waives any objection to venue or jurisdiction of any action
constituted hereunder.



Page 14 of 17

--------------------------------------------------------------------------------

            (R)       Parties in interest



            All covenants and agreements contained in this agreement by or on
behalf of any of the parties to this agreement shall bind and inure to the
benefit of their respective heirs, executors, successors, and assigns, whether
so expressed or not. No party to this agreement may, however, assign its rights
or delegate its obligations under this agreement to any other person or entity
without the express prior written consent of the other parties. Following the
closing date, any reference in this agreement to the Seller shall mean and
include, whether so expressed or not, the Seller’s successors or assigns.



            (S)       Construction; governing law



            The table of contents and section headings contained in this
agreement are inserted as a matter of convenience and shall not affect in any
way the construction of the terms of this agreement. This agreement shall be
construed in accordance with and governed by the laws of Oklahoma.



            (T)       Entire agreement; amendment and waiver



            This agreement, including the schedules hereto, constitutes and
contains the entire agreement of the parties with respect to the transactions
contemplated hereby and supersedes any prior writing by the parties. The parties
may, by mutual agreement in writing, amend this agreement in any respect, and
any party, as to such party, may in writing (1) extend the time for the
performance of any obligations of any other party; (2) waive nay inaccuracies in
representations and warranties by any other party; (3) waive performance of any
obligations by any other party; and (4) waive the fulfillment of any condition
that is precedent to the performance by such party of any of its obligations
hereunder. No such waiver shall be deemed to constitute the waiver of any other
breach of the same or of any other term or condition of this agreement.



            (U)       Severability



            If any provision of this agreement or the application thereof to any
person or circumstance shall to any extent be held in any proceeding to be
invalid or unenforceable, the remainder of this agreement, or the application of
such provision to persons or circumstances other than those to which it was held
to be valid and enforceable to the fullest extent permitted by law, but only if
and to the extent such enforcement would not materially and adversely frustrate
the parties’ essential objectives as expressed herein.



            (V)       Counterparts



            This agreement may be executed concurrently in one or more
counterparts, any one of which need not contain the signature of more than one
party but all of which taken together shall constitute one and the same
agreement.



Page 15 of 17

--------------------------------------------------------------------------------

            (W)      Expenses



            Each party to this agreement shall pay any and all fees and expenses
that such party may incur in connection with the negotiation, execution, or
closing of this agreement and the other transactions contemplated by this
agreement.



            (X)       Schedules



            The schedules attached to this agreement constitute a part of this
agreement and are incorporated by reference in their entirety as if fully set
forth in this agreement at the point where first mentioned.



            (Y)       Time of essence



            Time is of the essence to the performance of the obligations set
forth in this agreement.



            IN WITNESS WHEREOF, the corporation, stockholders, and Purchaser
have executed this agreement as of the day and year first written above.





                                                                        HOST
AMERICA CORPORATION

 

 

                                                                          /s/
David J. Murphy            
                                                                        Name:
David J. Murphy
                                                                        Title:
Vice President





STATE OF CORPORATION
 
COUNTY OF NEW HAVEN

          

)
)  ss: Hamden
)



            Before me, a notary public, in and for said County and State, on
this 31st day of March, 2005 personally appeared David J. Murphy, the Executive
Vice President of Host America Corporation, Seller, to me known to be identical
person who executed the within and foregoing instrument, and acknowledged to me
that he executed the same as his free and voluntary act and deed for the uses
and purposes therein set forth.



           

                                                                       
  /s/                                                     
                                                                        NOTARY
PUBLIC





Page 16 of 17

--------------------------------------------------------------------------------



                                                                       
PURCHASER

                                                                        T.E.D.
CORPORATION

 

 

                                                                          /s/
Tammi Didlot                             
                                                                        Tammi
Didlot, President





STATE OF OKLAHOMA
 
COUNTY OF JACKSON

          

)
)  ss:
)



            Before me, a notary public, in and for said County and State, on
this 31st day of March, 2005 personally appeared Tammi Didlot, President of
T.E.D. Corp., Purchaser, to me known to be identical person who executed the
within and foregoing instrument, and acknowledged to me that she executed the
same as her free and voluntary act and deed for the uses and purposes therein
set forth.







                                                                       
  /s/                                                     
                                                                        NOTARY
PUBLIC







Page 17of 17